                 Case 2:20-cv-00818-JLR Document 9 Filed 06/23/20 Page 1 of 3




 1                                                              The Honorable James L. Robart

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                       SEATTLE DIVISION
 9

10   ELAINE DOUGAN, for Herself, as a             Case No. 2:20-cv-00818-JLR
     Private Attorney General, and/or On Behalf
11   Of All Others Similarly Situated,            STIPULATED MOTION AND ORDER TO EXTEND
12                                                DEADLINE FOR DEFENDANT’S RESPONSE TO
                       Plaintiff,
                                                  COMPLAINT
13
            v.
14                                                NOTING DATE: June 22, 2020
     THE CHILDREN’S PLACE, INC.,
15
                       Defendant.
16

17

18

19

20

21

22

23

24

25

26

     STIP. MOTION & ORDER TO EXTEND RESPONSE                                            C OOLEY LLP
                                                                        1700 S EVENTH A VE ., S UITE 1900
     DEADLINE                                                                      S EATTLE , WA 98101
     CASE NO. 2:20-cv-00818-JLR                                                         (206) 452-8700
                Case 2:20-cv-00818-JLR Document 9 Filed 06/23/20 Page 2 of 3




                                   Protech Minerals, Inc. et al v. Suzukis
 1

 2

 3

 4           Pursuant to Federal Rule of Civil Procedure 12(a)(1)(C) and Local Civil Rules 7(d)(1)
 5   and 7(j), Defendant The Children’s Place, Inc. (“Children’s Place”) and Plaintiff Elaine Dougan
 6   have stipulated to move the Court for an order extending Children’s Place’s deadline to
 7   respond to Plaintiff’s Complaint (Dkt. No. 1).
 8           Children’s Place was served with the Complaint on June 2, 2020 (see Dkt. No. 3).
 9   Accordingly, Children’s Place’s current deadline to respond to the Complaint is June 23, 2020.
10   Counsel for the parties have met and conferred regarding the timing of Children’s
11   Place’s responsive pleading, and Plaintiff has stipulated to extend Children’s Place’s deadline
12   from June 23, 2020 to July 10, 2020. This is Children’s Place’s first request for an extension of
13   its deadline to respond to the Complaint.
14           Accordingly, Children’s Place respectfully requests that the Court extend its deadline
15   to respond to the Complaint to July 10, 2020.
16

17   Dated:  June 22, 2020
       /s/ Christopher B. Durbin                       /s/ Daniel M. Hattis [by permission]
       Christopher B. Durbin (WSBA #41159)             Daniel M. Hattis (WSBA #50428)
18
       COOLEY LLP                                      HATTIS & LUKACS
19     1700 Seventh
     Presented  by: Avenue, Suite 1900                 400 108TH Avenue NE, Suite 500
       Seattle, WA 98101-1355                          Bellevue, WA 98004
20     Tel.: (206) 452-8700                            Tel.: (425) 233-8650
       Fax: (206) 452-8800                             Fax: (425) 412-7171
21     Email: cdurbin@cooley.com                       Email: dan@hattislaw.com
22
       Attorneys for Defendant THE CHILDREN’S         Attorneys for Plaintiff ELAINE DOUGAN
23     PLACE, INC.

24

25

26

     STIP. MOTION & ORDER TO EXTEND RESPONSE                                                   C OOLEY LLP
                                                                               1700 S EVENTH A VE ., S UITE 1900
     DEADLINE                                          1                                  S EATTLE , WA 98101
     CASE NO. 2:20-cv-00818-JLR                                                                (206) 452-8700
               Case 2:20-cv-00818-JLR Document 9
                                               5 Filed 06/23/20
                                                       06/22/20 Page 3 of 3




 1          It is so ORDERED.
 2

 3          Dated this 23rd day of June, 2020
                                                      A
                                                     _____________________________
                                                          Hon. James L. Robart
 4                                                      United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIP. MOTION & ORDER TO EXTEND RESPONSE                                     C OOLEY LLP
                                                                 1700 S EVENTH A VE ., S UITE 1900
     DEADLINE                                                               S EATTLE , WA 98101
     C ASE N O . 2:20-cv-00818-JLR              2                                (206) 452-8700
